

115 HR 1944 IH: To amend section 100905 of title 54, United States Code, to direct the Secretary of the Interior and the Secretary of Agriculture to require annual permits and assess annual fees for commercial filming activities on Federal land for film crews of 5 persons or fewer, and for other purposes.
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1944IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Latta (for himself, Mr. Farenthold, Mr. Duncan of South Carolina, Mr. Bacon, Mr. Sessions, Mr. Ryan of Ohio, Mr. LaMalfa, Mr. Cole, and Mr. Walz) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend section 100905 of title 54, United States Code, to direct the Secretary of the Interior
			 and the Secretary of Agriculture to require annual permits and assess
			 annual fees for commercial filming activities on Federal land for film
			 crews of 5 persons or fewer, and for other purposes.
	
		1.Annual permit and fee for film crews of 5 persons or fewer
 (a)PurposeThe purpose of the amendments made by subsection (b) is to provide commercial film crews of 5 persons or fewer access to film in areas designated for public use during public hours on Federal land and waterways.
 (b)Access for film crews of 5 persons or fewerSection 100905 of title 54, United States Code, is amended as follows: (1)In subsection (a), by adding at the end the following:
					
 (3)Film crews of 5 persons or fewerFor film crews of 5 persons or fewer, the Secretary shall— (A)assess an annual fee of $200 for commercial filming activities or similar projects on Federal land administered by the Secretary; and
 (B)require a permit which shall be valid for commercial filming activities or similar projects that occur in areas designated for public use during public hours on all Federal land and waterways administered by the Secretary for a 1-year period beginning on the date of issuance of the permit..
 (2)In subsection (c)(2), by adding at the end the following: The fee under this paragraph for film crews of 5 persons or fewer shall be not more than $200.. (3)In subsection (f), by adding at the end the following: The Secretary shall not consider subject matter or content as a criterion for issuing or denying a permit under this Act..
 (4)By adding at the end the following:  (g)Exemption From Commercial Filming or Still Photography Permits and FeesThe Secretary shall not require persons holding commercial use authorizations or special recreation permits to obtain an additional permit or pay an additional fee for commercial filming or still photography under this section if—
 (1)the filming or still photography conducted is incidental to the permitted activity that is the subject of the commercial use authorization or special recreation permit; and
 (2)the holder of the commercial use authorization or special recreation permit is an individual or small business concern (within the meaning of section 3 of the Small Business Act (15 U.S.C. 632)).
 (h)Exception From Certain FeesCommercial filming or commercial still photography shall be exempt from fees under this Act, but not from recovery of costs under subsection (e), if the activity is conducted—
 (1)by an entity that is a small business concern (within the meaning of section 3 of the Small Business Act (15 U.S.C. 632));
 (2)by a crew of not more than 5 individuals; and (3)using only a camera and tripod.
 (i)News Gathering ActivitiesFor the purposes of this section, news gathering shall not be considered a commercial activity. (j)DefinitionsFor the purposes of this section—
 (1)the term commercial film crew means any persons present on Federal land or waterways under the jurisdiction of the Secretary who are associated with the production of a film;
 (2)the term news gathering includes, at a minimum, the gathering, recording, and filming of news and information related to news in any medium; and
 (3)the term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as applicable, with respect to land under the respective jurisdiction of the Secretary..
				